                                                                                 USDC SDNY
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLY FILED
                                                                                 DOC #:
                                                                                 DATE FILED: 11/26/2019
ZareKhorozianLaw, LLC




                                      November 25, 2019


Via ECF
The Honorable Lorna G. Schofield
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

                       Re:    Murphy v. Sonoma Restaurant Group Inc.
                              Case No.: 1:19-cv-09216-LGS

Dear Mr. Judge Schofield,

        The undersigned represents the Plaintiff, James Murphy, on behalf of himself and all
other persons similarly situated, in the above captioned action. The Plaintiff respectfully requests
(1) that the Initial Case Conference scheduled for December 5, 2019 be adjourned to January 15,
2020 (2) that the date to file an answer in this matter be extended to January 15, 2020. The
reason for this request is because the Defendant’s counsel has yet to make an appearance in this
matter. This office is making efforts to communicate with the Defendant to urge them to seek
legal representation and to have their attorney appear in this matter and answer the complaint on
file. There have been no prior adjournment or extension requests made in this matter.

       We thank the Court for its time and consideration.


Application GRANTED IN PART. The initial pretrial conference, scheduled for December 5,
2019, is adjourned to January 9, 2020, at 10:40 a.m.

If Defendant continues to fail to appear, the January 9, 2020 initial pretrial conference shall
be treated as a Show Cause Hearing. Plaintiff shall move for default judgment by
December 17, 2019, pursuant to Attachment A of the Individual Rules, and shall file an
affidavit of service reflecting that Defendant was served with the Order to Show Cause and
supporting papers by January 2, 2020.

Dated: November 26, 2019
       New York, New York
